DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Response to Election/Restrictions
Applicant’s election with traverse of Group I claims 1-9 in the reply filed on 11/16/2020 is acknowledged. 
Claims 4-7 have been cancelled. Claim 1 is amended to include the subject matter of claims 4 and claim 5. As such, the amended claims are novel and inventive. 
As such, the restriction is withdrawn.
Claims 1-3 and 8-12 are under examination.
Allowable Subject Matter
Claims 1-3 and 8-12 are allowed.
The closest prior art is McCullough et al. (US 2004/0249096 A1, cited by applicants in IDS).
McCullough et al. teach zirconocene having the formula CpACpBZrX2 ([0027]). The CpA can be 1-propylcyclopentadiene or 1-methylcyclopentadieneyl group ([0029]), and CpB can be 1,3-dimethyl-4, 5, ,6, 7-tetrahydroindenyl group ([0030]).
A and CpB and come up with the specific zirconocene catalyst of Formula I as per applicant claim 1. Therefore, the claim 1 is allowed. As such, the dependent claims 2-3 and 8-9 are allowed. 
As such, a bimodal polyethylene composition comprising the allowed zirconocene catalyst of Formula I as per applicant claims 10-11 are allowed. 
As such, a process of using the allowed zirconocene catalyst having the Formula I recited in claim 1 for producing a bimodal polyethylene as per applicant claim 12 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/YUN QIAN/           Primary Examiner, Art Unit 1732